DYK, Circuit Judge.

ORDER

ICON Health & Fitness, Inc. moves to dismiss its appeal as prematurely filed. ICON states that Sporteraft, Ltd. does not oppose.
The district court granted Sportcraft’s motion for summary judgment of noninfringement and denied ICON’S motion for summary judgment of infringement. The district court’s clerk’s office placed an entry on the docket card indicating that the case was “closed.” However, Sportcraft’s counterclaim for a declaratory judgment of invalidity has not been decided. ICON filed a protective notice of appeal and now moves to dismiss the appeal as premature.
Because not all claims for relief have been decided, this appeal is premature and must be dismissed. Spraytex, Inc. v. DJS&T, 96 F.3d 1377, 1379 (Fed.Cir.1996) (“In a case involving more than one claim, there is no final decision until a judgment is entered adjudicating all of the claims.”); Fed.R.Civ.P. 54(b).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.